El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Esta apelación envuelve la suficiencia de la prueba ofre-cida por el Pueblo pata sostener la acusación de portación ilegal de armas. Da única defensa consistió en que el arma fue ocupada mientras el acusado se encontraba en su bogar. Pero de la prueba surge que el acusado se encontraba con una ramera en un cuarto de una casa de citas cuando se le sorprendió con el arma en cuestión. Es difícil creer que el acusado está insistiendo seriamente en su alegación de que esos hechos lo colocan dentro de la excepción provista para armas que se guardan en el hogar.

La sentencia de la corte de distrito será •confirmada.

El Juez Asociado Sr. De Jesús no intervino.